 Case 1:19-cv-01360-RGA Document 39 Filed 11/02/20 Page 1 of 2 PageID #: 475




                          IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF DELAWARE


  SYNKLOUD TECHNOLOGIES, LLC,

          Plaintiff,
                                                    C.A. No: 1:19-cv-1360-RGA
         v.

  HP, INC.,

          Defendant.


  PLAINTIFF SYNKLOUD TECHNOLOGIES, LLC’S NOTICE OF WITHDRAWAL
                  AND SUBSTITUTION OF COUNSEL

       PLEASE TAKE NOTICE AND WITHDRAW THE APPEARANCE of John Lord, Esq.,

of One LLP, David S. Eagle, Esq. and Sean M. Brennecke, Esq., both of Klehr Harrison Harvey

Branzburg LLP, as counsel for Plaintiff SynKloud Technologies, LLC (“Plaintiff” or

“SynKloud”).

       PLEASE TAKE FURTHER NOTICE AND ENTER THE APPEARANCE of Timothy

Devlin, Esq. as lead counsel for Plaintiff. Plaintiff will continue to be represented by Deepali

Brahmbhatt and respectfully requests that all notices, pleadings and further correspondence be

served at the following address and emails:

       Timothy Devlin (DE Bar No. 4241)
       Devlin Law Firm LLC
       1526 Gilpin Avenue
       Wilmington, DE 19806
       Telephone: (302) 449-9010
       Email: tdevlin@devlinlawfirm.com




                                              -1-
Case 1:19-cv-01360-RGA Document 39 Filed 11/02/20 Page 2 of 2 PageID #: 476




    Dated: November 2, 2020                 DEVLIN LAW FIRM LLC

                                            /s/ Timothy Devlin
                                            Timothy Devlin
                                            tdevlin@devlinlawfirm.com
                                            1526 Gilpin Avenue
                                            Wilmington, Delaware 19806
                                            Telephone: (302) 552-5518

                                            Deepali Brahmbhatt
                                            dbrahmbhatt@devlinlawfirm.com
                                            Devlin Law Firm LLC
                                            3120 Scott Blvd #13,
                                            Santa Clara, CA 95054
                                            Telephone: (650) 254-9805

                                            Attorneys for Plaintiff,
                                            SynKloud Technologies, LLC




                                    -2-
